40 So.3d 915 (2010)
Vladimir SIFOROV, Appellant,
v.
HSBC BANK, USA, as Trustee, Appellee.
No. 3D08-2895.
District Court of Appeal of Florida, Third District.
July 28, 2010.
*916 Albert L. Weintraub, Key Largo and Peter M.P. Vujin, Miami, for appellant.
Carlton Fields, and Michael K. Winston and Dean A. Morande, West Palm Beach, for appellee.
Before WELLS, SUAREZ, and SALTER, JJ.
PER CURIAM.
Affirmed. The Order to Show Cause entered June 2, 2010 is hereby discharged, although the appellant's counsel, Peter M.P. Vujin, is admonished to provide complete and accurate record citations and otherwise comply with the Florida Rules of Appellate Procedure in any future filings with this Court.